Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

                                                    Status of the Claims
          Claims 1-12 are currently pending and examined on the merits. 

Drawings
The drawings filed on 4/12/2018 are received and accepted. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, 5 and 6 recites the limitation "the CAD patients”. There is insufficient antecedent basis for this limitation in the claim.
Claims 10-12 are rejected due to their dependency on claims 4-6. 


Claims 4-6 and 10-12 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 4-6 recites the limitation "RPKM" in line 4 and “CAD” in lines 2 and 3.  No definition or generic phrase is provided for the acronym “RPKM” or “CAD” in the claims. 
Appropriate correction is required. 

Claim 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “determining an expression of at least one target long non-coding RNA, lncRNA, in a blood sample from a patients with coronary artery diseases…”.  It is unclear due to the article “a” and the use of the plural form of patient, “patients”, and the plural form of disease, “diseases”, if the claim means more than one patient. In the interest of compact prosecution, the claim will be taken to mean “a patient with coronary artery disease”.  Appropriate correction is required. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”) articulates the following to evaluate subject matter eligibility:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2) If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
(2B)      If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
 (1): “Yes” the instant claims are drawn to methods. 
 (2A)(Prong 1): The claims are directed to the following abstract ideas:
Independent claim 1 recites: determining an expression of at least one target long non-coding RNA in a blood sample…, and comparing the expression of the target lncRNA in the blood sample… to a default value. 
The limitation “comparing the expression…” under the broadest reasonable interpretation, covers the performance of said limitations in the mind. That is, other than reciting “by a computer” or “computer-implemented” and nothing in the claims precludes 
Concepts identified by the Courts as Abstracts ideas include mental processes and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly the claims recite abstract ideas.
(2A)(Prong 2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55). The judicial exception is not integrated into a practical application because the claims only recite the following additional elements which are not abstract ideas:
Claim 1 recites determining an expression of at least one target long non-coding RNA, lncRNA, in a blood sample from a patients with coronary artery diseases. This additional step does not integrate the exception into a practical application because it does not impose any meaningful limits on practicing the abstract ideas. The step of determining an expression is pre-solution activity. This step is an activity which is incidental to the primary process which is no more than a nominal addition to the claim. 
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). As explained above, the step of determining an expression does not integrate the judicial exception into a practical application. This step does not amount to significantly more than the exception itself because the determining an expression of at least one target long non-coding RNA is well-understood, routine and conventional. Evidence of this fact can be found in Chang et al. (US 2012/0289581), para. [0011], Perera et al. (US 2013/0136786), para. [0091], and Hoon et al. (US 2013/0178428), para. [0046]. 
This step does not confine the use of the abstract idea to a particular technology; it does not solve a problem rooted in or arising from the use of a particular technology and it does not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, 

Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA A DINES whose telephone number is (571)272-6837.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KARLA A DINES/           Primary Examiner, Art Unit 1639